Title: To Thomas Jefferson from Thomas Spottswood Hinde, 28 December 1824
From: Hinde, Thomas Spottswood
To: Jefferson, Thomas


Hon Sir
Newport Campbell cty Kentucky
Decr 28 1824
When you have read the reasons assigned for thus addressing you, the freedom  I have taken will be the more readily pardoned.Having been an early emigrant from Va to Ky when young; an early settler in Ohio, a Pioneer of Illinois, and for the present having fixed my family residence in this place; several Circumstances induced me to urge some person to enable Capt Symmes to be fitted out on a polar expedition; not that I beleive in the Captains Theory as to an entire polar opening; but I am Confident that the Earth is Concave at the poles, and admits of great extent of Territory in the Concave, where there is a temperate climate, to which birds and beasts retire for winter quarters—. This opinion was formed in 1809 from Circumstances now unnecessary to mention, & communicated to Dr Sam L. Mitchell in 1819—. Last winter Capt Symmes and myself memorialized Congress, on the Subject of an expedition to the Pacific Ocean; forming a settlement at the mouth of Columbia River, or Some where on our coast on the Pacific; opening two routes by land from navigable points of the rivers Mississippi & Columbia; the organization of a Territorial Government over this vast Territory;  A gradual amalgamation of whites & Indians & an admission of the nation, to participate in this government—: The propriety of entrusting this measure to the ex-presidents &c—& a special board of Trustees to govern the internal Concerns &c—& if expedient to incorporate a trading Company; as to the policy of such a trading Company, being now incorporated, I have my doubts—.It appears that the executive the present session of Congress has in part urged this measure upon them: Capt Symmes has received an invitation from Count Romanzoff the Chancellor of the Russian empire to join a polar expedition which he is now fitting out and possibly may accept it, leaving me to Stand alone in the memorial—.Should sir, my services be accepted by Government, & I be employed on an Expedition to our NW Coast, I have been casting my thoughts around in regard to my family—. I have 3 children  two sons and a daughter—. My Eldest (a son) and sprightly boy about 10 years of age, for whose welfare and Education I feel deeply interested (Sensibly feeling myself from my early pilgrimage in the West the loss sustained for the want of a classical Education my attention is turned to my children) and wish to Seek Some Opportunity of Obtaining for  my son a liberal Education—.On yesterday I read your report as Rector of the University under your Patronage— I have for several reasons wished to send my son to that institution, his advancement in learning at present is limitted; I should be thankful to learn from yourself, or through some Channel, what prospect, or encouragement is held out to persons residing remotely from the  University for sending their children to that institution for tuition, & what will be the probable expenses of tuition & boarding, & what advancement in learning prior to their admission is required—. & Lastly, what security is afforded for the protection of  Students Morals—. I have the honor to Subscribemyself yr Hum Obt SertTh: S. HindePSThis communication is designed to Obtain that information to which your generous report did not embrace; & whether I be honored with an appointment in the Expedition or not, I wish to be informed, & prepare my son for your University—(I write  amidst a bustle, being Christmas I am yrs AffectionatelyTh: S. H